DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The claims of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the cited applications in following manner:
application claims 1, 2, 4, 7, 8, 9, 11, 12, 15, and 18-20 are anticipated by, or obvious in view of, claims 1-4, 9, 13-16, 17, and 20 of Application No. 17/025,083;
application claims 1, 4, 7-9, 11, 15, and 18-20 are anticipated by, or obvious in view of, claims 1, 6, 11, 14, and 19 of Application No. 17/016,334;
application claims 1, 2, 4, 6, 10-12, 15, and 17 are anticipated by, or obvious in view of, claims 1, 3-7, 11, 13-17, and 20 of Application No. 17/016,327;
application claims 1-3, 6, 7, 9, 11, 12, 14, 17, 18, and 20 are anticipated by, or obvious in view of, claims 1, 2, 6, 8, 9, 13-15, and 19 of Application No. 17/025,925; 
application claims 1-3, 5-7, 9, 11, 12, 14, 16-18, and 20 are anticipated by, or obvious in view of, claims 1, 5, 6, 8, 9, 11, 12, 16, 17, 19, and 20 of Application No. 17/025,731;
application claims 1-3, 6, 11, 12, 14, and 17 are anticipated by, or obvious in view of, claims 1, 5, 7, 9, 12, 16, 18, and 20 of Application No. 17/023,341.


 Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by, or obvious in view of, the reference claims.  In each instance, the reference claims are more limited than the present application claims.  However, in many cases all of the limitations of the application claims are also recited in the reference claims.  For example, claim 1 of Application No. 17/025,083, recites steps of holding a CPU in a reset state, copying executable code from an external non-volatile memory to an external memory, and releasing the reset state, as recited in claim 1 of the present application.  Claim 8 of the ‘083 application recites that the one or more run-time programmable units comprise every run-time programmable unit in the processing chip, thereby establishing by inference that the immutable hardware boot sequence is performed by a non-run-time programmable unit.  In other cases, the reference claims employ alternative language that represents an obvious variant of the present application claims.  For example, claim 7 of the present application recites “wherein the key is not accessible by the one or more CPUs” while claim 2 of the Application No. 17/025,925 recites “the one or more keys are only accessible by the immutable hardware”.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The Examiner notes that a Notice of Allowance has been mailed for Application Nos. 17/016,327 and 17/016,334. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 16 are rejected because the specification teaches away from the claimed steps.  Claim 5 recites “beginning the holding the one or more CPUs in the reset state in response to the reset signal being asserted, and continuing the holding the one or more CPUs in the reset state after the reset signal is de-asserted”.  Pp. 9 of the originally filed specification: “Booting a system that includes at least one processing chip refers to a series of operations starting from a reset (such as a power-on reset) of the system until one or more CPUs (in the at least one processing chip) are able to carry out their intended function(s). (Typically, a reset is performed by asserting a reset signal that initializes a certain or particular state in a chip or in a system. On de-assertion of the reset signal, the chip begins operation. In the present disclosure, 'receiving a reset', 'at a reset', or similar wording refer to a time just after reset is de-asserted, e.g. when hardware has been initialized by the reset having been asserted and is able to begin operation.)”.  Other sections of the specification that discuss de-asserting a reset signal fail to provide adequate disclosure of the claimed features, as they appear to be mere re-listings of the claims (i.e., pp. 33-67).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang, U.S. Patent Application Publication No. 2004/0250056.
Regarding claim 1, Chang discloses a method comprising:
holding one or more central processing units (CPUs) [Fig. 1: CPU 13] of the processing chip [system 10; para. 0019: “In some implementations, system 10 is contained in a single semiconductor chip, commonly known as a System on a Chip (SoC).”] in a reset state [Fig. 4, step 104: hold CPU in reset]; 
subsequent to boot hardware of the processing chip receiving a reset [para. 0029: “Power supply 8 powers (102) up system 10. Serial boot hardware 18 holds (104) CPU 13 in reset mode.”], copying, by the boot hardware, executable code from an external non-volatile boot storage into an external memory [Fig. 1: PROM 26 and system memory 15; Fig. 4, steps 106 to 116: retrieving program blocks from serial PROM and writing to system memory]; and 
subsequent to the copying, releasing, by the boot hardware, the reset state on at least one of the one or more CPUs [Fig. 4, step 118: release CPU from reset], wherein the boot hardware does not contain a run-time-programmable CPU [Fig. 1 and 3: serial boot hardware is an SPI master and separate from the CPU 13].
Regarding claim 2, Chang teaches that subsequent to a manufacturing time of the processing chip, the boot hardware is immutable hardware [para. 0019: “In some implementations, system 10 is contained in a single semiconductor chip, commonly known as a System on a Chip (SoC). SoC technology is the packaging of all the necessary electronic circuits and parts for a "system" (such as a cell phone or digital camera) on a single integrated circuit (IC), generally known as a microchip.”].
Regarding claim 3, Chang discloses that the executable code comprises an operating system [para. 0002:  “These boot ROMs are generally internal to the computer system. In the case of computer systems for embedded control applications, a small operating system as well as a small programmable application can be stored in an uncompressed form in a programmable read only memory (PROM).”].
Regarding claim 6, Chang teaches that the external non-volatile boot storage is inaccessible by software executing on the one or more CPUs [Fig. 4: serial PROM is only accessed while CPU is in reset].
	Regarding claims 11, 12, 14, and 17, Chang discloses the method of claims 1-3 and 6, and also the integrated circuit configured to execute the claimed method.
	Regarding claim 13, Chang teaches that the serial boot hardware operates while the CPU is held in a reset mode, thereby indicating that the boot hardware is independent of the one or more CPUs [Fig. 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hodzic et al., U.S. Patent Application Publication No. 2012/0272296.
	Regarding claim 4, Chang discloses the method of claim 1, but does not teach that copying comprises performing an integrity check on the executable code.  
	Hodzic discloses a method wherein a security processor holds a CPU in a reset state while an integrity check is performed on executable code [Fig. 4, step 82: authenticate boot loader code].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chang and Hodzic by modifying Chang to perform an integrity check on the executable boot loader code, as taught by Hodzic.  Chang and Hodzic both disclose systems that hold a main CPU in a reset state while reading boot code from a non-volatile memory.  Chang does not explicitly disclose any security features, whereas Hodzic teaches a step of authenticating boot loader code prior to execution.  It would have been obvious to one of ordinary skill in the art to adopt the teachings of Hodzic into the system of Chang based on Hodzic’s teaching that authentication may be used to “identify non-conforming or unauthorized code before it is executed, thereby preventing hackers from modifying existing code, and/or introducing new code into the client” [para. 0023].
	Regarding claim 7, Hodzic teaches that the executable code as stored in the external non-volatile boot storage is encrypted using a key that is part of the boot hardware [para. 0024: “In one embodiment of the invention, the hash value for the boot-loader code is encrypted with an encryption key to generate a digital signature 64. For example, the encryption key utilized to encrypt the hash value for the boot-loader code may be shared in common with the security processor 40. Accordingly, the security processor 40, utilizing the encryption/decryption key 721, can decrypt the digital signature to access the originally generated hash for the boot-loader code 62.”]; and 
wherein the key is not accessible by the one or more CPUs [para. 0027: “The client device 30 is designed such that, when it is initially powered on, the CPU is held in the RESET state, and prevented from operating. Accordingly, at power-on, the security processor 40 is enabled.”].
Regarding claims 15 and 18, Chang and Hodzic disclose the method of claims 4 and 7, and also the integrated circuit configured to execute the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are all directed towards systems that load, copy, or transfer code from one memory to another by a secondary device while a processor is held in a reset state:
Maletsky et al., U.S. Patent Application Publication No. 2020/0151336,
Zander et al., U.S. Patent Application Publication No. 2018/0089435,
Vasilyuk, U.S. Patent Application Publication No. 2013/0372670,
Eslinger et al., U.S. Patent Application Publication No. 2009/0288160,
Lee, U.S. Patent Application Publication No. 2006/0053246,
Klein, U.S. Patent Application Publication No. 2002/0023206.

Lee, U.S. Patent Application Publication No. 2014/0164753, discloses a system that performs a secure boot by decrypting data stored in a first memory, storing the decrypted data in a second memory, and booting using the decrypted data [Fig. 2].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig. 3 and 4, key 72 shown as part of security processor 40.